                  Case 2:09-bk-26198-BR         Doc 47 Filed 09/24/20 Entered 09/24/20 13:22:43          Desc
                                                 Main Document    Page 1 of 6



                           NONPROFIT LEGAL SERVICES, INC.
                      1
                           Adam Dolce, Esq. [SBN 310112]
                      2    414 Yale Avenue, Suite B
                           Claremont, CA 91711
                      3    Telephone: (909) 542-9030
                           Fax: (909) 992-3554
                      4
                           Email: thenonprofitlawfirm@gmail.com
                      5
                           Attorney for Debtor, KENYA RUIZ
                      6

                      7

                      8                          UNITED STATES BANKRUPTCY COURT

                      9                 CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES

                    10

                     11    IN RE:                                      Case No. 2:09-bk-26198-BR
                     12                                                Chapter 7
                                 RUBEN RUIZ; and
                     13          KENYA RUIZ,                           Related Cases: 2:09-bk-20882-AA; and
                                                                       2:10-bk-14951-CK
                     14                       Debtors.
                     15                                                NOTICE OF JOINDER WITH
                                                                       CREDITOR GREGORY L. BOSSE’S
                     16                                                AMENDED MOTION TO REOPEN
                                                                       CASE; DECLARATION OF ADAM
                     17                                                DOLCE
                    18

                     19                                                Motion Date: September 23, 2020 (ECF 43)
                    20

                     21          TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS:
                    22
                                 PLEASE TAKE NOTICE that Debtor, KENYA RUIZ, and in accordance with Title
                    23
                           11 of the United States Code, § 350(b); the Federal Rules of Bankruptcy Practice, Rule
                    24

                    25     5010; and the Central District’s Local Bankruptcy Rules, Rule 5010-1, does hereby join

                    26     in the Motion to Reopen her bankruptcy case as sought by Creditor (and her former
                    27     bankruptcy attorney), Gregory L. Bosse (at CM/ECF Doc. 43).
                    28
                                 The Debtor, along with her husband, Ruben Ruiz, filed a voluntary bankruptcy
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                    1
     (909) 293-8449
                                    NOTICE OF JOINDER WITH CREDITOR’S MOTION TO REOPEN BANKRUPTCY CASE (CH. 7)
                                                                IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR         Doc 47 Filed 09/24/20 Entered 09/24/20 13:22:43            Desc
                                                 Main Document    Page 2 of 6



                           petition under Chapter 13 on June 25, 2009. This was then converted to a Chapter 7
                      1

                      2    bankruptcy on August 12, 2009. These debtors received a discharge on September 24,

                      3    2010, and the case was then closed on September 30, 2010.
                      4
                                  However, Ms. Ruiz does not join in the merits of Mr. Bosse’s claim for relief.
                      5
                           Instead, Ms. Ruiz seeks to reopen her bankruptcy proceeding in order to 1. consolidate
                      6
                           the three (3) actions Mr. Bosse seeks to reopen; in order that she may 2. seek
                      7

                      8    disgorgement and sanctions against Mr. Bosse for his collecting tens of thousands of

                      9    dollars in attorney fees outside the purview of the bankruptcy court and trustee during
                    10
                           Ms. Ruiz’s assorted bankruptcies.
                     11
                                  Following discharge, Mr. Bosse further sued Ms. Ruiz in state court for nearly
                     12
                           $100,000 in additional attorney fees based on agreements or work performed that,
                     13

                     14    similarly, fell under the purview of the bankruptcy court/trustee. The state court

                     15    eventually awarded judgment in Mr. Bosse’s favor for approximately $167,000. That
                     16
                           occurred in October of 2016.
                     17
                                  On February 20, 2020, following Ms. Ruiz’s post-judgment motion to vacate
                    18
                           (Exhibit 1 as attached to the within declaration), the Orange County Superior Court
                     19

                    20     vacated Mr. Bosse’s judgment for lack of subject matter-jurisdiction. A true and accurate

                     21    copy of that order is attached to the within declaration at Exhibit 2.
                    22
                                  To be clear, Ms. Ruiz’s bankruptcy attorney collected tens of thousands of dollars
                    23
                           in attorney fees, failed to disclose those fees to this Court, and then sued his own client
                    24
                           in state court for additional attorney fees that were neither approved nor known by this
                    25

                    26     Court. Ms. Ruiz’s Motion to Consolidate, for Sanctions, and for Disgorgement will follow

                    27     upon reopening.
                    28

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                   2
     (909) 293-8449
                                   NOTICE OF JOINDER WITH CREDITOR’S MOTION TO REOPEN BANKRUPTCY CASE (CH. 7)
                                                               IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR   Doc 47 Filed 09/24/20 Entered 09/24/20 13:22:43          Desc
                                           Main Document    Page 3 of 6



                                                               Respectfully submitted by,
                      1

                      2      Date: 24 September 2020           /s/ Adam D. Dolce
                                                              _____________________________
                      3                                       Adam D. Dolce
                                                              NONPROFIT LEGAL SERVICES, INC.
                      4
                                                              414 Yale Avenue, Suite B
                      5                                       Claremont CA 91711
                                                              Telephone: 909-542-9030
                      6                                       FAX: 909-992-3554
                                                              Email(s): thenonprofitlawfirm@gmail.com;
                      7
                                                              adam@dolcelegal.com
                      8
                                                              Attorney for Kenya Ruiz
                      9

                    10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                    18

                     19

                    20

                     21

                    22

                    23

                    24

                    25

                    26

                    27

                    28

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                              3
     (909) 293-8449
                              NOTICE OF JOINDER WITH CREDITOR’S MOTION TO REOPEN BANKRUPTCY CASE (CH. 7)
                                                          IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR   Doc 47 Filed 09/24/20 Entered 09/24/20 13:22:43           Desc
                                           Main Document    Page 4 of 6



                                              DECLARATION OF ADAM DOLCE
                      1

                      2
                             I, ADAM DOLCE, declare:
                      3
                             1. I am an attorney at law duly licensed and admitted to practice before all
                      4
                                courts of the States of California, New York, and Indiana, as well as the federal
                      5

                      6         bankruptcy court of this district. I am the attorney-of-record for the debtor,

                      7         KENYA RUIZ, and am also her attorney-of-record in Orange County Superior
                      8         Court Case No. 30-2012-00551965-CU-CL-CJC, captioned Gregory L. Bosse v.
                      9
                                Kenya Ruiz, et al. (“State Court Matter”).
                    10
                             2. Attached hereto as Exhibit 1 is a true and accurate conformed copy of a
                     11

                     12         Motion to Vacate filed in the State Court Matter. It thoroughly discusses the

                     13         extent of Mr. Bosse’s impropriety and why the fees he had accrued against Ms.
                     14         Ruiz were subject to the jurisdiction of this Court.
                     15
                             3. After additional briefing, the judgment entered in favor of Mr. Bosse was
                     16
                                found to be void for lack of subject matter-jurisdiction. A true and accurate
                     17

                    18          copy of this order arising in the State Court Matter is attached hereto as

                     19         Exhibit 2.
                    20       4. For these reasons, Ms. Ruiz will join in Mr. Bosse’s Amended Motion to
                     21
                                Reopen her Bankruptcy Case in order that she may seek disgorgement of
                    22
                                those fees actually paid to Mr. Bosse, as well as for related sanctions and
                    23

                    24          orders authorized by the Bankruptcy Code/Rules of Practice.

                    25

                    26                                [SIGNATURE OVERLEAF]
                    27

                    28

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B                                         1
  CLAREMONT CA 91711         DECLARATION OF ADAM DOLCE ISO NOTICE OF JOINDER TO REOPEN BANKRUPTCY CASE
     (909) 293-8449
                                                         IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR        Doc 47 Filed 09/24/20 Entered 09/24/20 13:22:43        Desc
                                                Main Document    Page 5 of 6



                                  I DECLARE UNDER PENALTY OF PERJURY under the laws of the United States that the
                      1
                           above is true and correct.
                      2
                                 Executed on September 24, 2020 in Claremont, CA 91711
                      3
                                                                   /s/ Adam D. Dolce
                      4
                                                                  _____________________________
                      5                                           Adam D. Dolce
                                                                  NONPROFIT LEGAL SERVICES, INC.
                      6                                           414 Yale Avenue, Suite B
                                                                  Claremont CA 91711
                      7
                                                                  Telephone: 909-542-9030
                      8                                           FAX: 909-992-3554
                                                                  Email(s): thenonprofitlawfirm@gmail.com;
                      9                                           adam@dolcelegal.com
                    10
                                                                   Attorney for Kenya
                     11

                     12

                     13

                     14

                     15

                     16

                     17

                    18

                     19

                    20

                     21

                    22

                    23

                    24

                    25

                    26

                    27

                    28

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B                                             2
  CLAREMONT CA 91711             DECLARATION OF ADAM DOLCE ISO NOTICE OF JOINDER TO REOPEN BANKRUPTCY CASE
     (909) 293-8449
                                                             IN RE KENYA RUIZ
        Case 2:09-bk-26198-BR                      Doc 47 Filed 09/24/20 Entered 09/24/20 13:22:43                                     Desc
                                                    Main Document    Page 6 of 6



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
414 Yale Avenue, Suite B, Claremont CA 91711

                                                                      NOTICE OF JOINDER WITH MOTION TO
A true and correct copy of the foregoing document entitled (specify): __________________________________________
 REOPEN CASE NO. 2:09-bk-26198-BR; DECLARATION OF ADAM DOLCE (WITH EXHIBITS 1 and 2)
________________________________________________________________________________________________
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________,
09/24/2020          I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
  jmenchaca@menchacacpa.com; ca87@ecfcbis.com (John Menchaca - Trustee); ustpregion.16.la.ecf@usdoj.gov
  (U.S. Trustee (LA)); greg@lawbosse.com (Gregory L. Bosse)



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

09/24/2020         Adam D. Dolce                                                               /s/ Adam D. Dolce
 Date                       Printed Name                                                        Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
